DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                 ONLINE SATELLITE COMMUNICATION,
                             Appellant,

                                      v.

              GMPCS PERSONAL COMMUNICATION, INC.,
                           Appellee.

                               No. 4D14-2791

                               [July 15, 2015]

                       ON MOTION FOR REHEARING

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Thomas Lynch, IV, Judge; L.T. Case No. 12-33465 (05).

  Stephen R. Verbit of Stephen R. Verbit, P.A., Fort Lauderdale, for
appellant.

  Diane H. Tutt of Conroy Simberg, Hollywood, and Robert S. Horwitz of
Conroy Simberg, West Palm Beach, for appellee.

PER CURIAM.

    We deny the motion for rehearing. Although appellant claims that the
court took no evidence at the 8:45 hearing on the motion to quash service
of process, the denial of which is the subject of this appeal, the order itself
states:

     THE COURT having considered the grounds for the Motion, taken
  testimony, heard argument and considered the applicable law, it is
  FOUND,

   ORDERED AND ADJUDGED as follows:
   Motion to Quash Service and To Dismiss Complaint is denied.
(Emphasis supplied).
        As the form order states that testimony was taken, it would
     be incumbent on the parties to strike that from the order if that
     was not applicable. Otherwise, this court must assume that
     the order means what it says, and without a transcript we
     cannot determine whether the evidence presented at the
     hearing was sufficient or insufficient to support the order
     denying the motion. Thus, affirmance based upon Applegate
     v. Barnett Bank of Tallahassee, 377 So. 2d 1150 (Fla. 1979), is
     proper.
WARNER, GROSS and CONNER, JJ., concur.

                          *         *        *




                                   2